UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)October 1, 2007 PLY GEM HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 333-114041 20-0645710 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 185 PLATTE CLAY WAY KEARNEY, MISSOURI 64060 (Address of principal executive offices) (Zip Code) (800) 800-2244 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 8.01Other Events On October 1, 2007, Ply Gem Industries, Inc. issued a press release announcing the completion of the previously announced acquisition of CertainTeed Corporation’s vinyl window and patio door business.The press release is attached as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Exhibits Exhibit Description 99.1 Press Release dated October 1, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:October 1, 2007 PLY GEM HOLDINGS, INC. By:/s/ Shawn K. Poe Name:Shawn K. Poe Title: Vice President, Chief FinancialOfficer, Treasurer and Secretary
